DETAILED ACTION
1.	This communication is in response to the Application filed on 9/30/2020. Claims 1-15 are pending and have been examined. 
Allowable Subject Matter
2.	Claims 5-10, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
3.	Claims 1-3, 11-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20080033714; hereinafter GUPTA) in view of Castellanos, et al. (US 20030014448; hereinafter CASTELLANOS), and further in view of Pareek (US 20130290270; hereinafter PAREEK).
        	As per claim 1, GUPTA (Title: Acronym Extraction System and Method of Identifying Acronyms and Extracting Corresponding Expansions from Text) discloses “A processor-implemented method (500) for extraction of key-terms and synonyms for the key-terms (GUPTA, [Abstract], An expansion extractor receives the potential acronym and a processed word list to retrieve the expansion <read on key-terms and synonyms. See PAREEK below> of the potential acronym from that list; [0033], processor), the method comprising:  
extracting, by one or more hardware processors, a raw text from a plurality of text documents using a plurality of parsing techniques, wherein the plurality of text documents is obtained from a plurality of sources (502) (GUPTA, [0033], receives ASCII or plain text documents and extracts acronyms <read on parsing>); 
resolving contractions, wherein the contractions are identified and replaced in the raw text to obtain a refined raw text, wherein any word or any phrase in the raw text that has been shortened by dropping one or more letters is replaced with corresponding full form using a contraction resolution tool (504) (GUPTA, [0033], extracts acronyms <read on contractions and shortening> .. and corresponding expansions <read on full form>); 
resolving acronyms in the refined raw text to generate resolved raw terms by identifying at least one acronym by creating a context window and replacing the identified at least one acronym with corresponding long forms based on regular expression (regex) techniques (506) (GUPTA, [0040], taking into account the context of the words and phrases; [0020], the expansion searcher sequentially examines the potential acronym characters and locates corresponding words in the search window; [0033], extracts acronyms .. and corresponding expansions <read on long forms>); 
pre-processing the plurality of resolved raw text to obtain a preprocessed text, wherein the pre-processing comprises at least one of tokenizing, part of speech (POS) tagging, filtering punctuations, filtering stop-words, filtering any excluded POS tags, lemmatizing, filtering domain specific words (508) (GUPTA, [Abstract], A part-of-speech tagger decomposes text into string tokens or words and tags them with their part-of-speech);
extracting a basic set of key-terms and [ a frequency score ], corresponding to each of the basic set of key-terms, from the pre-processed text based on a key-term extraction technique, wherein the extracted basic set of key-terms includes a plurality of keywords and a plurality of key-phrases comprising of a plurality of an n-gram terms (510) (GUPTA, [Abstract], An expansion extractor receives the potential acronym and a processed word list to retrieve the expansion <read on key-terms, keywords, key-phrases and n-grams>. Also see MATHEW below); 
determining a revised set of key-terms from the basic set of key-terms and [ a relevancy score from the frequency score ], corresponding to each of the revised set of key-terms, using a reconciliation technique based on a domain language model (512 ); identifying a final set of key-terms from the revised set of key-terms [ based on the relevancy score, wherein the revised set of key-terms are sorted based on the relevancy score ] to generate the final set of key-terms (514) (GUPTA, [0085], The tool may further search each of the candidates irrespective of prior identification of an expansion, and may remove any duplicate expansions <read on reconciliation>; [0033], receives ASCII or plain text documents <read on domain language>; [0079], accommodate documents or text of any language (e.g., languages of Indo-European origin including English, etc.) with suitable adaptations of the system language specific components and data resources (e.g., part-of-speech tagger, objectionable word list, stop word list, etc.);  
[ determining a set of synonyms ] for the identified final set of key-terms based on the domain language model or a language model corresponding to the identified final set of key-terms (516 ) (GUPTA, [0033], receives ASCII or plain text documents <read on domain language>); and
displaying the final set of key-terms and the set of synonyms for the identified final set of key-terms (518) (GUPTA, [0089], the interface may display directories to enable a user to select a file <read on a ready mechanism to display any information or data>).”  
GUPTA does not expressly disclose “a frequency score .. a relevancy score from the frequency score .. based on the relevancy score, wherein the revised set of key-terms are sorted based on the relevancy score ..” However, the feature is taught by CASTELLANOS (Title: Method and system for normalizing dirty text in a document).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of CASTELLANOS in a keyword extraction system (as taught by GUPTA) to provide word frequency analysis and scoring for keyword extraction. 
GUPTA in view of CASTELLANOS does not expressly disclose “determining a set of synonyms ..” However, the feature is taught by PAREEK (Title: Method and system of data extraction from a portable document format file).
In the same field of endeavor, PAREEK teaches: [0034] “A synonym list can include labels and/or text that identify the data to be extracted. For example, if the document is a utility bill, then an example property could be the ‘amount due’ property. The synonyms for the ‘amount due’ property can include such expressions as ‘Total Amount Due’, ‘Amount Due’, ‘Pay This Amount’, and the like.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of PAREEK in a keyword extraction system (as taught by GUPTA and CASTELLANOS) to also provide synonyms to be extracted.
claim 2 (dependent on claim 1), GUPTA in view of CASTELLANOS and PAREEK further discloses “15wherein the key-terms comprise a plurality of key words and a plurality of key-phrases, wherein the key-terms is a collection of small sub-set of words and phrases from the plurality of text document, which are individually meaningful and collectively provide a generic context of the given input text (CASTELLANOS, [0040], taking into account the context of the words and phrases <where words and phrases read on individually meaningful> on .. the corresponding reference term; PAREEK, [0007], The text element file can be searched for a keyword. The key word can indicate the document type <also read on context>; GUPTA, [0079], The acronym expansion tool may identify any types of shortened forms of words or phrases .. in any type of text or document; [0033], extracts acronyms .. and corresponding expansions).”   
As per claim 3 (dependent on claim 1), GUPTA in view of CASTELLANOS and PAREEK further discloses “15wherein size of the context window is dynamically determined using a plurality of parameters comprising a length of the at least one identified acronym, a pre-determined average length of word and a pre-defined buffer character (GUPTA, [0020], the expansion searcher sequentially examines the potential acronym characters and locates corresponding words in the search window. When a search within the current search window for a potential acronym character or segment is successful, the current segment, corresponding word and search window are saved and the search window is updated for searching further acronym characters. If a search within the search window for a potential acronym character or segment fails (e.g., no corresponding word resides within the search window), the expansion searcher performs backtracking. Specifically, the system maintains a stack of potential acronym segments and search windows. When a search fails, the expansion searcher appends the current acronym 
Claims 11, 12 (similar in scope to claims 1, 3) are rejected under the same rationale as applied above for claims 1, 3. GUPTA also teaches: [0033] “processor” and [0079] “memory ..” 
Claim 15 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1. GUPTA also teaches: [0033] “processor” and [0079] “memory ..”

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over GUPTA in view of CASTELLANOS and PAREEK, and further in view of Mathew, et al. (WO 2008002335; hereinafter MATHEW).
As per claim 4 (dependent on claim 1), GUPTA in view of CASTELLANOS and PAREEK further discloses “15wherein each of the basic set of key-terms comprises a plurality of key-phrases and a plurality of keywords that is [ an n-gram term] comprising one of uni-gram, bi-gram and tri-gram, and wherein each of the basic set of key-terms is extracted based on key-term extraction techniques that include [ collocations ] and noun phrases techniques (GUPTA, [0018], Each tagged word or token is passed to the acronym candidate identifier that determines whether the word is a potential acronym based on various conditions (e.g., whether the word is a noun, the size of the word, amount of capitalization, etc.)).”
GUPTA in view of CASTELLANOS and PAREEK does not expressly disclose “an n-gram term .. collocations ..” However, the feature is taught by MATHEW (Title: Online keyword buying, advertisement and marketing).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MATHEW in a keyword extraction system (as taught by GUPTA, CASTELLANOS and PAREEK) for keyword identification based on collocation.
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/FENG-TZER TZENG/	3/23/2022

Primary Examiner, Art Unit 2659   

200@@@@@@@@@@@@